Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following arguments filed 10 August 2021 have been found persuasive “Uehara discloses… The driver may turn the steering wheel beyond the target vehicle state. However, it is the driver, not the automated driving' system, that operates the vehicle beyond the target vehicle state. In Uehara, the automated driving system merely sets the target vehicle state and reflects the driver's operation of the vehicle in the target vehicle state, if necessary. The automated driving system never operates the vehicle beyond the target vehicle state, and most certainly does not operate the vehicle beyond the target vehicle state before the driver operates the vehicle beyond the target vehicle state… As described above, Uehara is very different from the claimed invention. Uehara teaches that the driver operates the vehicle beyond the target vehicle state rather than the automated driving system. Therefore, since the driver executes the operation to be beyond the target vehicle state, there is no process in which the automated driving system determines whether the driver's response to the ECU's parameter change processing that includes operating the vehicle beyond the initial driver's acceptable range, is the positive response or the negative response.”
Further, the closes prior art, Al-Dahle (Pub. No.: US 2018/0208209 A1) fails to teach or suggest, “parameter change processing that actively changes the automated driving parameter beyond the initial driver's acceptable range” as recited in claim 1. Although Al-Dahle discloses updating an initial driver’s acceptable range if a negative response is detected during a drivin maneuver, Al-Dahle states that the vehicle will not exceed the maximum acceptable comfort level as defined in the initial acceptable range.
For at least these reasons, independent claim 1 is allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662